Citation Nr: 0216318	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  96-41 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
service-connected residuals of bilateral inguinal hernia 
repairs.

2.  Entitlement to an effective date earlier than June 18, 
1998, for the grant of service connection for tinnitus.

3.  Entitlement to an effective date earlier than June 18, 
1997, for the grant of service connection for headaches due 
to an undiagnosed illness.  

4.  Entitlement to service connection for a nasal fracture 
and deviated septum.

5.  Entitlement to service connection for residuals of 
multiple wounds to the head, hands, arms, legs, and back.

6.  Entitlement to service connection for a urological 
disorder.

7.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.
8.  Entitlement to service connection for a left knee 
disorder.

9.  Entitlement to service connection for residuals of 
multiple fractures of the fingers of the right hand.

10.  Entitlement to service connection for residuals of a 
head injury.

11.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

12.  Entitlement to service connection for a gastrointestinal 
disorder and weight gain, to include as due to an undiagnosed 
illness

13.  Entitlement to service connection for leg and feet 
swelling, to include as due to an undiagnosed illness.

14.  Entitlement to service connection for fatigue, to 
include as due to an undiagnosed illness, 

15.  Entitlement to an initial rating in excess of 10 percent 
for headaches due to an undiagnosed illness.

16.  Entitlement to a compensable rating for chronic 
obstructive pulmonary disease/bronchitis with past pneumonia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962, from August 4, 1966 to November 11, 1966, and 
from November 1990 to July 1992.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky and a May 1999 rating decision by the RO 
in Phoenix, Arizona.


REMAND

The Board observes that in a VA Form 9 dated July 26, 2002, 
and received at the RO on August 6, 2002, the veteran clearly 
indicated that he wished to testify before a member of the 
Board via a videoconference hearing or at a Travel Board 
hearing held at the RO.  

In light of the forgoing, this case is REMANDED for the 
following action:

The RO should contact the veteran and ask him 
to clarify whether he desires a 
videoconference or a Travel Board hearing 
before a Member of the Board.  Thereafter, 
the RO must schedule the hearing requested by 
the veteran.

After the hearing is conducted, the case should be returned 
to the Board, in accordance with appellate procedures.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to accord the veteran 
due process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  The 
veteran may submit additional evidence and argument in 
support of his claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




